 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 306 Laborers™ District Council of Ohio, Local 265 
and
 AMS Construction, Inc. 
and
 International U
nion 
of Operating Eng
ineers, Local 18.  
Case 9
ŒCDŒ500 December 2
8, 2010
 DECISION AND DETERMI
NATION OF DISPUTE
 BY MEMBERS 
BECKER
, PEARCE
, AND 
HAYES
 This is a jurisdi
ctional dispute proceeding under Se
c-tion 10(k) of the National Labor R
elations Act (the Act).  
AMS Construction, Inc. (the Employer) filed a charge on 
March 11, 2010, alleging that Laborers™ District Council 

of Ohio, Local 265 (Laborers) violated Section 
8(b)(4)(D) of the Act by threatening to engage in pr
o-scribed activity with an object of forcing the Employer to 

assign certain work to employees represented by Labo
r-ers rather than to e
mployees represented by International 
Union of Operating Engineers, Loca
l 18 (Operating E
n-gineers).  The hearing was held on April 30, 2010, before 
Hearing Officer Naima R. Clarke.  After the hearing, 

Operating Engineers filed a motion to remand to the R
e-gional Director for the taking of additional evidence, 
accompanied by a s
upporting memorandum, and the 
Employer and Laborers each filed a memorandum in 
opposition to Operating Engineers™ motion to remand.  
The Employer, Laborers, and Opera
ting Engineers also 
filed posthearing briefs.  
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.  
 The Board affirms the hearing officer™s rulings, fin
d-ing them free from prejudicial error.  On the entire re
c-
ord, the Board makes the fo
llowing findings. 
 I. JURISDICTION
 The parties stipul
ated that the Employer, a corporation 
with its principal place of business in Ohio, is engaged in 

the business of underground utility work.  They also 
stipulated that during the 12
-month period preceding the 
hearing, a representative period, the Employer d
erived 
gross revenues in excess of $50,000, and purchased and 
received at its Maineville, Ohio facility goods and mat
e-rials valued in excess of $50,000 directly from suppliers 
located outside the State of Ohio.  The parties further 

stipulated, and we find,
 that the Employer is e
ngaged in 
commerce within the meaning of Se
ction 2(6) and (7) of 
the Act and that Laborers and Operating Engineers are 

labor organizations within the meaning of Se
ction 2(5) of 
the Act.  
 II. THE DISPUTE
 A. Background and Facts of th
e Dispute
 The Employer specializes in underground utility co
n-struction.  The project at issue i
nvolves the construction 
and maintenance of gas pipelines for Duke Energy Co
r-poration utilizing the directional boring method.  Utili
z-ing that method, a crew con
sisting of two emplo
yees
Šone operating a directional drill and the other operating a 
locator box
Šbore unde
rground holes for utility piping.  
Directional boring allows for underground utility co
n-struction that limits environmental impact.  The dire
c-tional d
rill machine™s main component is a drill that digs 
through the ground in a horizontal d
irection.  The drill 
head contains a beacon that communicates with a locator 

box by radio si
gnal.  The employee operating the locator 
traces the underground movement of 
the drill, and, by 

radio, guides the drill operator.  The locator e
nsures that 
the drill is following the correct path through the ground 

and also prevents its contact with obstacles, such as other 

pipes.  
 The Employer has had collective
-bargaining agre
e-ments with Laborers since 1991.  It also has had a colle
c-tive
-bargaining agreement with Operating Engineers 
since 2001.  From about 1999, when the Employer first 

began using the directional drill, until 2004, the Emplo
y-er assigned the directional drill mach
ine work to emplo
y-ees represented by Laborers.  In 2004, the Operating E
n-gineers filed a grievance against the Employer, alleging 

that the assignment of the work violated the O
perating 
Eng
ineers™ collective
-bargaining agreement.  At the time, 
the Employer 
employed three 
two
-worker crews co
m-prised entirely of Laborers
-represented e
mployees.  The 
Employer resolved the grievance by co
nverting three of 
its six Laborers
-represented employees into Ope
rating 
Engineers
-represented employees, and it executed sep
a-rat
e assignment letters with each union covering the d
i-rectional boring work.
1  Subsequently, the directional 
boring work was performed by a crew of L
aborers
-represented employees, a crew of Operating Eng
ineers
-represented employees, or a mixed crew.
 The Empl
oyer™s most recent collective
-bargaining 
agreement with Laborers Locals 265 and 534, effe
ctive 
August 7, 2006 to August 1, 2010, covers ﬁall phases of 
the installation of any pipe i
ncluding directional boring, 
horizo
ntal drilling, locating of pipe, .
 . . [and] lining up of 
1 At the time of the hearing, due to personnel changes over the last 
several years, the Employ
er™s crews no longer consisted of three L
a-borers and three Operating Engineers.  Instead, the Employer™s crews 
comprised three Laborers, two Operating Engineers, and one unaffilia
t-ed employee. 
 356 NLRB No. 57
                                                   LABORERS LOCAL 
265
 (AMS
 CONSTRUCTION
) 307 the pipe.ﬂ  The agreement specifically i
ncludes the use of 
ﬁdirectional boring m
achines.ﬂ  
 The Employer™s collective
-bargaining agre
ement with 
Operating Engineers, effective June 1, 2007 to May 31, 
2010, covers ﬁinstallation
 . . . of dis
tribution pipeline 
(including work in conjunction with total energy plans) 
which transport natural gas, liquid gas or vapors
 . . . in-cluding portions of the work with private property 

boundaries or public streets, from the first metering st
a-tion or connect
ion at the main transmission line (co
n-sistent with this definition in the Mainline Pipeline 
Agreement) to the Consumer or User.ﬂ
 In 2010,
2 the Employer began work on a gas pipeline 
project for Duke Energy Company at the Hyde Park 

module in Cincinnati, Ohio
.3  The Employer utilized the 
directional boring method with employees represented by 
Laborers.  The Employer™s superintendent, John W
eber, 
testified that Foreman Russell Osborne i
nformed him 
that, in January and February, business agents of Opera
t-ing Engi
neers visited the Hyde Park jobsite.  According 
to Osborne, upon learning that employees represented by 
Laborers were assigned the directional boring work, the 
Operating Engineers™ representatives told workers at the 
site that this work should be assigned 
to employees re
p-resented by Operating Engineers, not Laborers.  Add
i-tionally, Operating Engineers filed two pay
-in-lieu grie
v-ances against the Employer, each for a different part of 

the Hyde Park area, seeking wages and fringe benefits 
for all hours worked
 on the project.  The grievances 
claimed that the Employer was using ﬁsomeone other 
than Operating E
ngineers to operate directional drill and 
locator onﬂ the Hyde Park site.  Weber testified that he 
and the Employer™s owner, John Stephenson, met with 
Opera
ting Engineers representatives Gary Marsh and 
Nate Brice to discuss resolution of the grievances.  Du
r-ing that meeting, the Operating Engineers representatives 

maintained that the Employer had to remove all Labo
r-ers
-represented employees from directional d
rilling a
s-signments.  Operating Engineers also d
emanded that any 
newly hired directional crew members come from the 

Operating Engineers™ hiring hall.  Further, Operating 
Engineers ind
icated that it wanted all of the directional 
boring work for employees it
 represents. The parties met 
on several occasions, but could not resolve the grievan
c-
es.   
 While those grievances were pending, Laborers 
learned that the Employer might rea
ssign the work to 
2 All dates refer to 2010 unless otherwise ind
icated.
 3 Module
s are geographic areas identified by Duke Energy as targets 
for underground utility line installation.
 Operating Engineers.  As a result, Laborers sent a letter 
to the 
Employer dated February 9.  The letter stated:
  It has come to our attention that your company has a
s-signed or may assign directional boring, min
-
excavating [
sic
] and related tasks to employees repr
e-sented by the International Union of Operating Eng
i-neers.
  
This work falls within our agreement and has 
been trad
itionally assigned to Laborers™.  Accordingly, 
Local 265 will take any and all action necessary to pr
e-serve our work, including but not limited to picketing 
and work stoppages on the Project
.4  Superi
ntendent Weber testified that after the Employer r
e-ceived the letter, he spoke with Laborers represent
atives 
Tony Brice and John Phillips to resolve the issue.  Laborers 
made it clear that it would not compromise on the assig
n-ment of work.
 B. Work in Dispu
te The parties did not stipulate to the work in dispute.  
The notice of hearing described the disputed work as 
ﬁ[t]he operation of the dire
ctional bore machine and the 
locator.ﬂ  The Employer, Laborers, and Operating Eng
i-neers dispute this description, and
 the Employer and L
a-borers offered alternative descriptions.  The Employer 
described the work as the operation of the directional 

bore machine and the locator on distribution pipeline 
construction.  Laborers proposed that the work in dispute 
be described a
s the installation of any pipe, including 

dire
ctional boring, horizontal drilling, and locating of 
pipe on all distribution pipeline construction.  We find, 

based on the record, that the work in dispute is as fo
l-
lows: The operation of the d
irectional drill
 machine and 
locator for the co
nstruction of gas pipelines for Duke 
Energy Corporation at the Hyde Park module, Cinci
n-nati, Ohio jobsite. 
 C. 
Contentions of the Parties
 Operating Engineers contends that the notice of hea
r-ing should be dismissed because it 
has not claimed the 
disputed work.  Relying on 
Laborers (Capitol Drilling 
Supplies)
, 318 NLRB 809 (1995) 
(union™
s action through 
grievance procedure to enforce claim against general 
contractor does not constitute claim against subco
ntractor 
for work in dis
pute)
, Operating E
ngineers argues that it 
has pursued only contractual grievances against the E
m-ployer for breaches of its collective
-bargaining agre
e-4 As noted above, Laborers Local 534 is also signatory to the Labo
r-ers™ contract with the Employer.  Local 534 sent a letter similar to that 
of Laborers
 Local 265
 to the Employer.  The Employer did not file a 
charge against Local 534, and no party contends that Local 534 is ot
h-
erwise involved in the dispute.
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 308 ment.  Operating Engineers also contends that L
aborers™ 
letter could not constitute a real or actual threa
t because 
Laborers™ collective
-bargaining agreement prohibits 
strikes or work stoppages.  Finally, Operating E
ngineers 
contends that Laborers™ threat was a ﬁpaper threat,ﬂ co
n-trived to create a jurisdictional dispute u
nder Section 
10(k) and obtain the work
 assig
nment preferred by the 
Employer.
5   The Employer and Laborers contend that there is re
a-sonable cause to believe that Section 8(b)(4)(D) has been 
violated because of the L
aborers™ letter.  They further 
contend that there are competing claims to the di
sputed 
work, and therefore the notice of hearing should not be 

dismissed.  In particular, they contend that represent
a-tives of Operating Engineers made mu
ltiple visits to the 
Employer™s worksite and told Laborers employed on the 
project that they were perf
orming Operating Engineers™ 
work.  Additionally, Laborers argues that Operating E
n-gineers claimed the work by filing two pay
-in-lieu grie
v-ances see
king wages and benefits paid on the Hyde Park 
project.  
 On the merits, the Employer and Laborers a
ssert that
 the work in dispute should be awarded to employees re
p-resented by Laborers based on the factors of collective
-bargaining agreements, employer preference, current 

assignment and past practice, area and industry practice, 
relative skills, and economy and ef
ficiency of oper
a-tions.
6  The Employer further contends that a broad 
award is warranted because the issue of its a
ssignment of 
work on the directional drill m
achine and locator will 
arise on future pr
ojects.
 D. 
Applicability of the Statute 
 Before the Boar
d may proceed with determining a di
s-
pute pursuant to Section 10(k) of the Act, there must be 
reasonable cause to b
elieve that Section 8(b)(4)(D) has 
been violated.  This standard requires finding that there is 
reasonable cause to believe that: (1) there ar
e compe
ting 
claims for the disputed work among rival groups of e
m-5 At the hearing, the Operating Engineers excepted to the hearing o
f-ficer™s ruling that pr
ohibited 
repetitive questioning of John Phillips, 
Laborers™ 
business 
manager, regarding whether Laborers
™ motive in 
sending the Fe
bruary 9 letter to the Employer was to precipitate a 10(k) 
hearing.  Operating Engineers renewed this exception in its m
otion to 
remand
 for the taking of additional evidence.  Operating Eng
ineers 
argues that the hearing officer erroneously sustained the Labo
rers™ 
objection, and therefore Operating Engineers should be allowed a pro
p-
er and adequate opportunity to develop its theory that the
 Laborers™ 
threat to the Employer in its February 9 letter was a sham.
  As di
s-cussed below, we deny the m
otion.
   6 In its posthearing brief, Operating Engineers did not set forth any 
contentions regarding the merits of the dispute. 
 Operating Engineers 
di
d, however, introduce some evidence relevant to the merits, and that 
evidence is considered b
elow.  See 
U.S. Utility Contractor Co.
, 355 
NLRB 
345 at f
n.
 3 (2010). 
 ployees; (2) a party has used pr
oscribed means to enforce 
its claim to the work in dispute; and (3) the parties have 
not agreed on a method of voluntary adjustment of the 
dispute.  On this re
cord, we find that this standard has 
been met.  
 1. 
Competing claims for the work
 We find that there are competing claims for the work 
in dispute.  Laborers has at all times claimed the work in 
dispute for the employees it represents, and those e
m-ployees h
ave been performing the work.  Further, Labo
r-ers™ February 9 letter claimed the work in di
spute for 
employees represented by Laborers.  Operating Eng
i-neers™ claim to the disputed work is de
monstrated by its 
filing of two pay
-in-lieu grievances with the Emp
loyer, 
each e
ffectively claiming the directional boring work.  
See 
Carpenters Los Angeles Council (Swinerton & Wa
l-berg)
, 298 NLRB 412, 414 (1990) (pay
-in-lieu grievance 
may constitute a compe
ting claim for work).  See also 
Local 30, United Slate, Tile & Co
mposition Roofers v. 

NLRB
, 1 F.3d 1419, 1427 (3d Cir. 1993) (attempted di
s-
tinction ﬁbetween seeking the work and seeking pay for 
the work is ephemeralﬂ).  Additionally, to resolve these 
grievances, representatives from Operating Engineers 

met with the E
mployer on several occasions to discuss 
whether the disputed work should be assigned to Opera
t-ing Engineers™ represented employees, further eviden
c-ing Operating Engineers™ claim to the disputed work.  
Finally, as set forth above, wi
tnesses for the Employer 
and Laborers testified that representatives from Opera
t-ing Engineers made several visits to the worksite, and 

each time these representatives claimed the disputed 
work on behalf of Operating Engineers.  Although Ope
r-ating Engineers disputes the vali
dity of t
his testimony, 
we find that it is sufficient to establish reasonable cause 

to believe that the Operating Engineers made a claim for 

the di
sputed work.  See 
U. S. Utility Contractor
, supra, 
355 NLRB 
346; J. P. Patti Co.
, 332 NLRB 830, 832 
(2000).
7   7 The Board need not rule on the validity of testimony in order to 
proceed to the determinat
ion of a 10(k) dispute because the Board need 
only find reasonable cause to believe that the statute has been violated.  
U. S. Utility Contractor
, 355 NLRB 
346 
at 3 
fn. 9.  In any event, we 
note that Operating Engineers™ second grievance, dated Fe
bruary 9,
 states that its business 
representative Brice spoke with Labo
rers
-represented employee Mark Hedges, who was operating the equi
pment, 
to try to r
esolve the grievance.
 Contrary to the Operating Engineers™ contention, we find the 
Board™s decision in 
Laborers
 (Capitol Drilling Supplies)
, 318 NLRB 
809 (1995), to be distinguishable.  
Capitol Drilling
 involved a union™s 
grievance against a general contractor, alone, for subcontracting work 
in breach of a lawful union signatory clause.  
Id
. at 810.  Absent a 
direc
t claim against the subcontractor, the Board found no competing 
claims for the work and quashed the notice of 10(k) hearing.  
Id.
 at 
810
Œ812.  Here, there is no subcontractor involved and both the Labo
r-                                                                                                   LABORERS LOCAL 
265
 (AMS
 CONSTRUCTION
) 309 In sum,
 we find that there is reasonable cause to b
e-lieve that there are competing claims to the disputed 
work between rival groups of emplo
yees. 
 2. 
Use of proscribed means
 We also find that there is reasonable cause to believe 
that Laborers used means proscribe
d under Section 
8(b)(4)(D) to enforce its claim.  Laborers™ February 9 
letter to the E
mployer, threatening it with picketing and 
work sto
ppages if it reassigned any of the disputed work 
to members of Operating Engineers, co
nstituted a threat 
to take proscr
ibed coercive a
ction in furtherance of a 
claim to the work in dispute.  Further, Laborers testified 
that it was planning to follow through on the threats 
made in this letter.  Although Operating Engineers urges 

the Board to find that this threat was a sham
 in o
rder to 
obtain the work assignment in this 10(k) proceeding and 

that Laborers™ colle
ctive
-bargaining agreement prohibits 
strikes or work stoppages, it offers no evidence that the 

threat was not genuine or that Laborers co
lluded with the 
Employer in th
is matter.
8  See 
Operating Engineers L
o-cal 150 (R&D Thiel)
, 345 NLRB 1137, 1140 (2005) (ﬁIn 
the absence of affirm
ative evidence that a threat to take 
proscribed action was a sham or the product of co
llusion, 
the Board will find reasonable cause to believe 
that the 
statute has been violated.ﬂ).  Moreover, the Board has 
rejected the argument that a strike threat was a sham 
simply because it would have violated a no
-strike clause.  
See 
Lancaster Typographical Union 70 (C.J.S. Lanca
s-ter)
, 325 NLRB 449, 451 (199
8) (ﬁThe exi
stence of a no
-strike clause in a union™s collective
-bargaining agre
e-ment does not provide a basis for a finding that a threat 
by that union is a sham.ﬂ).  We therefore find reasonable 
cause to believe that Section 8(b)(4)(D) has been viola
t-ed.
 3. 
No voluntary method for adjustment of di
spute
 The Employer and Laborers contend that there is no 
method for voluntary adjus
tment of the dispute to which 
ers and the Operating Engineers have made competing cl
aims to the 
Employer for the work.  See 
Laborers™ District Council of West Virgi
n-
ia, 325 NLRB 1058, 1059 fn. 2 (1998).
   8 As mentioned above, at the hearing, Operating Engineers que
s-tioned Phillips about the L
aborers™ motivation for sending the letter, 
and received Phillips™ answers.  When Operating Engineers began to 
repeat the same questions, the Laborers objected on the grounds that the 

questions had been asked and answered.  The hearing officer sustained 
the objection.   Based on the foregoing, we find
 that the hearing off
icer 
did not prohibit Operating Engineers from developing its case, but 
simply prevented r
epetitive questioning.  Therefore, we find that the 
Operating Engineers was afforded a full opportunity to be heard, to 
examine and cross
-examine
 witnesses, including Phillips, and to adduce 
evidence bearing on the issues in this case.  Accordingly, we deny the 
Operating Engineers™ motion to remand for the taking of a
dditional 
evidence.  
 all parties are bound.  Operating Engineers asserts i
n-stead that 
article 17 of the Laborers™ collec
tive
-bargaining agreement, which requires that Laborers a
t-tempt to seek settlement of disputes, constitutes a method 
for voluntary adjustment of the dispute.  The dispute re
s-olution mech
anism in 
article 17, however, does not bind 
Operating Engineers, a par
ty to this dispute.  In o
rder for 
an agreement to constitute an agreed
-upon method for 
voluntary adjustment, all parties to the di
spute must be 
bound to that agreement. 
 Operating Eng
ineers Local 
150 (Nickelson Industrial Se
rvice
), 342 NLRB 954, 955 
(2004)
.  Thus, because not all the pa
rties to the dispute 
are bound by 
article 17 or any other mechanism, we find 
that there is no voluntary method for adjustment of this 

dispute. 
 In view of the evidence above, we find reasonable 
cause to believe that there are
 compe
ting claims for the 
disputed work and that a vi
olation of Section 8(b)(4)(D) 
has occurred.  We further find that no voluntary method 

exists for the adjustment of the dispute.  Accordingly, we 
find that this dispute is properly before the Board for 
determination.  
 E. Merits of the Dispute
 Section 10(k) requires the Board to make an affirm
a-tive award of disputed work after co
nsidering various 
factors.  
NLRB v. Electrical Workers IBEW Local 1212
 (Columbia Broa
dcasting)
, 364 U.S. 573 (1961).  The 
Board h
as held that its determination in a juri
sdictional 
dispute is an act of judgment based on common sense 
and experience, reached by balancing the factors i
n-volved in a particular case.  
Machinists Lodge 1743 (J.A. 

Jones Construction)
, 135 NLRB 1402, 1410
Œ141
1 (1962).
 The following factors are relevant in making the d
e-termination of this dispute.
 1. 
Certifications and collective
-bargaining agre
ements
 There is no evidence of any Board certifications co
n-cerning the employees involved in this dispute.  
 The Emplo
yer and Laborers are parties to a collective
-bargaining agreement, effective from August 7, 2006 to 
August 1, 2010.  Art
icle 2 of that agreement, entitled
, ﬁScope
,ﬂ provides at paragraph 3: 
  The work coming under the jurisdiction of the UNION 
and covered 
by terms of this Agre
ement includes, but is 
not limited to, all phases of the installation of any pipe 
including directional boring, horizontal drilling, loca
t-ing of pipe, preparation of the pipe for joining, lining 
up of the pipe, handling of the clamps, 
joining of the 
pipes and cleanup after the pipe has been installed.  

This agreement also includes the use of pipe bending 
                                                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 310 machines, d
irectional boring machines power winches, 
mini excav
ators, restoration tractors, skid steer loaders 
and all walk behind equ
ipment.  This Agreement e
x-cludes the joi
ning of steel pipe.  
  We find, based on the above
-quoted prov
ision, that the 
work in dispute is explicitly covered by the E
mployer™s 
collective
-bargaining agreement with Laborers. 
 The Employer and Operating Enginee
rs are parties to a 
collective
-bargaining agreement effective from June 1, 
2007 to May 31, 2010.  Article I, paragraph A of that 
agreement, ent
itled
, ﬁCoverage,
ﬂ provides:
  [W]ork coming under this Agreement is defined as fo
l-lows: 
 The construction, instal
lation, treating, repair and/or r
e-conditioning of distribution pipeline (including work in 

conjunction with total energy plants) which transport 
natural gas, liquid gas or vapors, crude oil, petroleum 

products or other fuels, including portions of the work
 with private property boundaries or public streets, from 
the first metering station or connection at the main 
transmission line (consistent with this definition in the 
Mainline Pipeline Agreement) to the Consumer or U
s-er.  
  Additionally, the contract™s ﬁ
working rulesﬂ state that 
Operating Engineers are to maintain and repair equi
p-ment under its jurisdiction, and will be assigned ﬁall o
p-erating co
nfigurations to the horizontal directional drill 
machine.ﬂ 
 ﬁIn interpreting collective
-bargaining agre
ements, 
the 
specific is favored over the general.ﬂ  
Laborers Local 
1184 (Golden State Boring & Pipejacking)
, 337 NLRB 
157, 159 (2001) (operation of directional drilling m
a-chine awarded to employees represented by Laborers, not 
Operating Engineers), quoting 
Steelwo
rkers Local 392 
(BP Minerals)
, 293 NLRB 913, 914
Œ915 (1989).  Here, 
the Laborers™ contract specif
ically refers to the disputed 
directional drilling work and related work (l
ocating the 
pipe) and equipment (directional bo
ring machine
); the 
Operating Engineer
s™ co
ntract is worded in more general 
terms.  The fa
ctor of collective
-bargaining agreements 
accordingly slightly favors an award of the disputed 
work to emplo
yees represented by Laborers.  
 2. 
Employer preference and current a
ssignment
 The Employer curren
tly has assigned the disputed 
work to employees represented by Laborers, and it pr
e-fers to have the disputed work performed by employees 
represented by Labo
rers.  Although the Employer stated 
that the Laborers
-represented employees™ superior rel
a-tive skill
s and training was the reason for its prefe
rence, 
the Board does not generally exa
mine the reasons for an 
employer™s preference unless there is evidence that the 

employer was c
oerced.  See, e.g., 
Laborers Local 829 
(Mississippi Lime Co.)
, 335 NLRB 1358, 13
60 fn. 5 
(2001).  There is no evidence of coercion here, and thus 

the Employer™s preference is a valid factor.  Further, it is 
well established that the fact of employer preference is 
entitled to ﬁsu
bstantial weight.ﬂ  See, e.g., 
Iron Workers 
Local 1 (Goeb
el Forming)
, 340 NLRB 1158, 1163 
(2003).  Accordingly, we find this factor favors an award 

of the disputed work to employees represented by Labo
r-ers.
 3. 
Past 
practice
 On projects previous to the Hyde Park Project, the 
Employer assigned the directional dril
ling and related 
work to crews consisting either solely of Laborers, solely 
of Operating Engineers, or composite crews of emplo
y-ees represented by both unions.  This practice has been in 

place since 2004, when the Employer executed letters of 
assignment as
signing the directional drilling work to 
employees represented by both unions.  Because the E
m-ployer™s past practice was to assign directional drilling 

and related work to both Laborers
-represented employees 
and Operating Engineers
-represented employees, w
e find 
that this factor does not favor awarding the work in di
s-
pute to either group of employees.  
 4. 
Area and industry practice
 No party introduced any evidence with respect to i
n-dustry practice.
 The Employer™s foreman Russ Osborne test
ified that 
employe
es represented by Labo
rers have performed work 
of the kind in dispute in the past for the Brewer Comp
a-ny, one of the Employer™s competitors.  Additionally, the 

Brewer Company is a signatory, along with the Emplo
y-er and RLA Investments, Inc., to the collect
ive
-bargaining agreement with Laborers.  Further, Laborers 
Business Manager Phillips testified that Laborers have 
performed work of the kind in dispute since 1992. 
 Operating Engineers also offered evidence that its 
members have performed work of the kind 
in dispute.  
Operating Engineers intr
oduced assignment letters for 
directional drilling work from dozens of area contractors, 
spanning from 2000 to 2006.  
 Based on the above, we find that this factor does not 
favor an award of the work in dispute to eithe
r group of 
employees.  
 4. 
Relative skills and training
 The Employer and Laborers presented test
imony that 
that Laborers™ members possess the requisite skills and 
training to perform the di
sputed work and that they are 
experienced in doing so.  Specificall
y, Foreman Osborne 
 LABORERS LOCAL 
265
 (AMS
 CONSTRUCTION
) 311 test
ified that Laborers
-represented employees have the 
requisite skills and training to perform the work in di
s-
pute.  He testified that every single worker performing 
the disputed work for the Employer was originally 
trained as a Laborer
, including Operating Engineers who 
have previously been assigned this work.  Employer S
u-perintendent John Weber testified that Labo
rers
-represented employees have the proper skills and training 

to perform the work, and can do so in a safe manner.  
Laborer
s presented evidence that Laborers
-represented 
employees must participate in training that includes 
classroom work and on
-the
-job training. 
 The record establishes that employees repr
esented by 
Operating Engineers had been pe
rforming the work for a 
substan
tial period of time, and there is no evidence that 
the E
mployer considered unsatisfactory any of the work 
in dispute performed by these employees.   Accordingly, 
we find that this factor favors neither group of emplo
y-ees.9 6. 
Economy and efficiency of oper
ations 
 Weber, the Employer™s s
uperintendent, test
ified that it 
is more efficient to have employees represented by L
a-borers perform the disputed work.  He e
xplained
 that 
Laborers are more capable of performing add
itional work 
that is a
ssociated with direct
ional drill and locator work, 
such as digging holes or moving equipment.  Weber fu
r-ther testified that Operating Eng
ineers do not always 
complete tasks and are not always pro
perly trained.  For 
these reasons, the Employer testified that L
aborers
-represente
d employees deliver better work product than 

Operating E
ngineers
-represented employees.  Operating 
Engineers did not pr
esent evidence with respect to this 
factor.  L
aborers
-represented employees are thus better 
equipped to perform the nece
ssary work that s
tems from 
directional drilling at Hyde Park than Operating Eng
i-neers
-represented employees.  Accor
dingly, the factor of 
economy and efficiency of operations favors an award of 
9 Electrical Workers IBEW Local 486 (New England Power)
, 311
 NLRB 1162, 1164 (1993).
 the work in dispute to employees represented by Labo
r-ers.  See, e.g., 
Operating 
Engineers Local 825 (Wa
lters 
& Lambert)
, 309 NLRB 142, 145 (1992) (fact
or of eco
n-omy and efficiency of operations favored Laborers over 

Operating Engineers where evidence showed that, when 

not performing disputed work, Laborers possessed 
knowledge and skil
ls necessary to perform a
dditional 
craft work).
 Conclusion
 After considering all the relevant fa
ctors, we conclude 
that employees represented by Labo
rers are entitled to 
perform the work in dispute.  We reach this conclusion 
relying on factors of collectiv
e-bargaining agreement, 
employer preference, employer current assig
nment, and 
economy and efficiency of operations.  In ma
king this 
determination, we are awarding the disputed work to 
employees represented by L
aborers, not to that labor 
organ
ization or its
 members.  
 F. Scope of the Award
 The Employer requests a broad, areawide award cove
r-ing the work in dispute.  The Board customarily does not 
grant an areawide award in cases where the charged party 
repr
esents the employees to whom the work is awarded 
and 
to whom the employer conte
mplates continuing to 
assign the work.  See, e.g., 
Laborers Local 243 (A. Am
o-rello & Sons)
, 314 NLRB 501, 503 (1994).  Accor
dingly, 
we shall limit the present determination to the pa
rticular 
controversy that gives rise to this pro
ceeding
.  DETERMINATION OF DIS
PUTE
 The National Labor Relations Board makes the follo
w-ing Determination of Dispute.
 Employees of AMS Construction, Inc., repr
esented by 
Laborers
™ District Council of Ohio, Local 265, are ent
i-tled to perform the operation of 
the directional drill m
a-chine and l
ocator for the construction of gas pipelines for 
Duke Energy Corporation at the Hyde Park modules, 

Cinci
nnati, Ohio jobsite.
                                                   